DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the Notice of Appeal filed on 29 March 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        

Response to Argument
Claim Rejections - 35 USC § 103
Applicant’s arguments/remarks, (see pages 10-15) filed 29 March 2022 with respect to the prior art rejection(s) of claim(s) 1 and 4-33 under 35 USC § 103 have been fully considered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4-9,11-16,20-21,24-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Connery et al. (US 5,937,169)

Regarding claim 1, Eiriksson discloses a network interface device to couple a host device to a network and exchange messages between the host device and the network (Eiriksson [Abstract], discloses a network interface device which includes a bus interface that communicates over a bus with a host processor and memory, and a network interface, including at least first and second physical ports, which are coupled to send and receive data packets carrying data over a packet network), 
the network interface device comprising (Eiriksson [Abstract]. In Col. 2, lines 27-50, discloses a host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) which possesses most or all of the information that a different network interface device would need to operate that connection):
at least one control circuit of the network interface device (Eiriksson, Fig. 1, Col. 3, lines 22-25, discloses a block diagram illustrating a system including a host and two network interface controllers, in which a connection being operated by a first network interface controller may be then operated by a second network interface controller),
the at least one control circuit configured to (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer):
receive, at the network interface device, state information for a transport stream from the host device (Eiriksson, Col. 2, lines 27-50, discloses that even though a network interface device is operating a connection (e.g., handling the endpoint protocol processing with respect to that connection), the host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) possesses most or all of the information (including state information of the transport stream) that a different network interface device would need to operate that connection, even though the host would never operate the connection itself. Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive state information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer),
wherein the state information for the transport stream includes one or more values that are specific to a message for one or more transport stream parameters that vary between messages for the transport stream (Eiriksson, Col. 2 lines 27-50 & Col. 3, lines 17-21, discloses that the network interface card possess information needed to operate a connection, for example for TCP/IP, the information may be a seq_no variable (one or more values that are specific to a message) that denotes the sequence number (values that are specific to a message) in the TCP header and therefore corresponds more closely to a TCB state (State information) variable that is referred to usually as snd_una to signify a send sequence number that is unacknowledged, Col. 2 lines 36-43).
Eiriksson did not explicitly disclose generate, at the network interface device, at least a part of payload data that is to be included in the message; and generate, at the network interface device, the message for transmission over the network via the transport stream at least in part by combining the at least the part of the payload data for the message with the received state information for the transport stream.
Connery discloses generate, at the network interface device, at least a part of payload data that is to be included in the message (Connery, Col. 2, lines 56-61, At the network interface, a plurality of packets of data are generated from the datagram. The plurality of packets include respective packet control fields, such as TCP/IP headers, based on the packet control data template, and include respective segments of the data payload), and 
generate, at the network interface device, the message for transmission over the network via the transport stream at least in part by combining the at least the part of the payload data for the message with the received state information (TCP sequence number) for the transport stream (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. The sequence number of the first octet of data in a segment is transmitted/received with that segment. Thus, the message that is received is a combination of the generated payload and the TCP sequence number/state information provided in the packets).
One of ordinary skill would have been motivated to combine the teachings of Eiriksson, and Connery because these teachings are from the same field of endeavor with respect to the offloading of TCP segmentation to a network adapter. 
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Connery into the teachings of Eiriksson. The motivation would have been to provide data from a data source executing a network protocol such as the TCP/IP protocol stack, which includes a process for generating headers for packets according to the network protocol, Connery [Abstract].

Regarding claim 4, Eiriksson, and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device generates the payload data responsive to a second message received from the network (Connery, Col. 2, lines 46-61, discloses sending data (large datagram) from a data source (buffer). The datagram is supplied to a network interface, responsive to the received datagram, the network interface, a plurality of packets of data are generated from the datagram. The plurality of packets include respective packet control fields, such as TCP/IP headers, based on the packet control data template, and include respective segments of the data payload. Col. 3, lines 50 -59 The datagram is supplied, along with a segment size parameter and a request to segment the datagram to the network interface. In the MAC driver in the network interface, a plurality of packets are generated in response to the segment size parameter and to the request to segment. The plurality of packets is composed from the datagram by executing processes in the network interface to provide respective TCP/IP headers based on the TCP/IP header template, to provide respective segments of the data payload having lengths equal to or less than the segment size parameter, and to compute IP header checksums and TCP checksums for the plurality packets.).
The motivation to combine is similar to that of claim 1. 

Regarding claim 5, Eiriksson and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device generates the at least part of the payload data by generating an upper-layer message to be included, at least in part, in the message (Connery, Col. 2, line 65- Col. 3, line 1, the higher layer processing specifies a very large datagram, which is automatically segmented at the network interface layer, instead of at the TCP layer. Significant host processing is thus offloaded to a smart network interface. Col. 2, lines 56-61, At the network interface, a plurality of packets of data are generated from the datagram. The plurality of packets include respective packet control fields, such as TCP/IP headers, based on the packet control data template, and include respective segments of the data payload).
The motivation to combine is similar to that of claim 1. 

Regarding claim 6, Eiriksson and Connery disclose the network interface device of claim 5, wherein the at least one control circuit of the network interface device generates the upper-layer message including source data, wherein the at least one control circuit generates the source data (Connery, fig. 3, col. 6, lines 34-48, protocol layers include a data source 50 which corresponds to the higher layers of the network protocol. The data source is coupled by path 51 to the TCP/IP stack 52. The TCP/IP stack 52 is coupled by a path 53 to the MAC driver 54. The MAC driver is coupled by path 55 to the smart network interface card 56. The smart network interface card 56 is coupled by path 57 to the network medium. According to the present invention, the data source 50 sends a big buffer across path 51 along with a command on line 60 to the TCP/IP stack 52. The TCP/IP stack 52 generates appropriate indications on line 61 to the data source 50 to manage delivery of the big buffer to its destination).
The motivation to combine is similar to that of claim 5. 

Regarding claim 7, Eiriksson and Connery disclose the network interface device of claim 5, wherein the at least one control circuit of the network interface deceive generates the upper-layer message including source data, wherein the at least one control circuit of the network interface device receives the source data from the host device (Connery, fig. 3, col. 6, lines 34-48, protocol layers include a data source 50 which corresponds to the higher layers of the network protocol. The data source is coupled by path 51 to the TCP/IP stack 52. The TCP/IP stack 52 is coupled by a path 53 to the MAC driver 54. The MAC driver is coupled by path 55 to the smart network interface card 56. The smart network interface card 56 is coupled by path 57 to the network medium. According to the present invention, the data source 50 sends a big buffer across path 51 along with a command on line 60 to the TCP/IP stack 52. The TCP/IP stack 52 generates appropriate indications on line 61 to the data source 50 to manage delivery of the big buffer to its destination).
The motivation to combine is similar to that of claim 5. 

Regarding claim 8, Eiriksson, and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is configured to receive at least another part of the payload data from the host device separate from the state information for the transport stream (Eiriksson, Col. 4, lines 17- 19, [...] discloses that the first NIC 104 maintains a transmit payload buffer 114 for payload data received from the host but which has not yet been protocol processed by the first NIC 104 for transmission to the peer).
The motivation to combine is similar to that of claim 1. 

Regarding claim 9, Eiriksson and Connery disclose the network interface device of claim 8, wherein the at least one control circuit of the network interface device is configured to receive the at least part of the payload data prior to receiving the state information for the transport stream (Connery, col. 3, lines 24-33, in generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. According to another aspect of the invention, the TCP/IP header for TCP/IP protocols includes an IP header checksum field, and a TCP checksum field. In generating the plurality of packets based on the datagram, the network interface computes the IP header checksums and TCP checksums for each of the plurality of packets; Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. The sequence number of the first octet of data in a segment is transmitted/received with that segment. Thus, the message that is received is a combination of the generated payload and the TCP sequence number/state information provided in the packets).
The motivation to combine is similar to that of claim 8.

Regarding claim 11, Eiriksson, and Connery disclose the network interface device of claim 1, wherein the state information for the transport stream that is received from the host device and that includes the one or more values that are specific to the message indicates a state of the transport stream at transmission of the message (Eiriksson, Fig. 1, Col. 4, lines 17-22 & Col. 2, lines 27-50 discloses how the first NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed (state of the transport stream) by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer, Col. 4, lines 17-22. Furthermore, the host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) possesses most or all of the information that a different network interface device would need to operate that connection, even though the host would never operate the connection itself. The possession of such information may be, for example, in the driver's role as a supervisor of the network interface device and an interface between the network interface device and host applications. For example, for TCP/IP, the information may be a seq_no variable that denotes the sequence number in the TCP header and therefore corresponds more closely to a TCB state variable that is referred to usually as snd_una to signify a send sequence number that is unacknowledged).
The motivation to combine is similar to that of claim 1. 

Regarding claim 12, Eiriksson and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is configured to transmit to the host device a request for the state information for the transport stream (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of FIG. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201)).
The motivation to combine is similar to that of claim 1.

Regarding claim 13, Eiriksson and Connery disclose the network interface device of claim 12, wherein the at least one control circuit of the network interface device is configured to transmit the request for the state information for the transport stream in advance of the at least part of the payload data being ready for transmission via the network (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of fig. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201)).
	The motivation to combine is similar to that of claim 12.

Regarding claim 14, Eiriksson, and Connery disclose the network interface device of claim 1, wherein the state information for the transport stream includes one or more transport stream message headers received from the host device, (Connery, col. 2, lines 46-52, sending data from a data source executing a network protocol, such as the TCP/IP protocol stack, which includes a process for generating packet control data, such as TCP/IP headers for packets according to the network protocol. The method includes sending such data on a network through a smart network interface. According to the process, the network protocol defines a large datagram from the data source (buffer), including generating a packet control data template and supplying a data payload) and 
 wherein the at least one control circuit of the network interface device is configured to combine the state information for the transport stream with at least part of the payload data at least in part by combining with the payload data one or more transport stream message headers received from the host device, the one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters ( Eiriksson Col. 2, lines 27-50, also discloses that even though a network interface device is operating a connection (e.g., handling the endpoint protocol processing with respect to that connection), the host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) possesses most or all of the information that a different network interface device would need to operate that connection. The possession of such information may be, for example, TCP/IP, the information may be a seq_no variable (one or more values that are specific to the message) that denotes the sequence number in the TCP header and therefore corresponds more closely to a TCB state variable (one or more transport stream parameters that vary between messages for the transport stream) that is referred to usually as snd_una to signify a send sequence number that is unacknowledged). Furthermore, the information may be a rcv_nxt variable that signifies the next sequence number expected from the peer (one or more transport stream parameters that vary between messages for the transport stream). As another example, the information may be a correspondence between an internal identification of a connection and an external identification such as a "tuple" (which may be used to uniquely signify a packet as belonging to a particular connection). 
The motivation to combine is similar to that of claim 1. 

Regarding claim 15, Eiriksson and Connery disclose the network interface device of claim 1, wherein: the state information for the transport stream includes a sequence number for the transport stream (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets),
 source and/or destination ports for messages sent via the transport stream (Connery, col. 6, lines 43-48, discloses the data source 50 sends a big buffer across path 51 along with a command on line 60 to the TCP/IP stack 52. The TCP/IP stack 52 generates appropriate indications on line 61 to the data source 50 to manage delivery of the big buffer to its destination) and/or 
configuration options set for the transport stream (Connery, col.8, lines 1-6, discloses the IP Total Length field is 16 bits and as such limits the size of the incoming datagram IP+TCP+Payload to 64k. This specification allows larger payloads for example by setting the IP Total Length field to zero (0) on incoming datagrams (in this case the length of the incoming datagram must be determined by examining the GD), and
the at least one control circuit of the network interface deceive is configured to combine the state information for the transport stream with the payload data by combining with the payload data the sequence number for the transport stream, the source and/or destination ports for messages sent via the transport stream, and/or the configuration options set for the transport stream (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of fig. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201).
	The motivation to combine is similar to that of claim 14.

Regarding claim 16, Eiriksson and Connery disclose the network interface device of claim 15, wherein: 
the state information for the transport stream includes a maximum segment size for the transport stream (Connery, col. 2, lines 14-32, the size of the segment sent by the TCP protocol down to the IP layer must match one-to-one with the packets transmitted by the IP layer to the network (ignoring IP fragmentation). These packet structures are constrained to the maximum packet size for the media, for example 1514 bytes for Ethernet. This packet size structure propagates up the TCP/IP protocol stack); and
the at least one control circuit of the network interface deceive is configured to generate the message from the payload data according to the maximum segment size (Connery, col. 6, lines 49-54, The TCP/IP stack 52 determines that segmentation offload is suitable for the buffer based on a variety of network state parameters. If it is suitable, then a template header, such as shown in FIG. 4, and out-of-band data are sent on line 62 to the MAC driver 54. The out-of-band data includes a segmentation command and a maximum segment size MSS).
The motivation to combine is similar to that of claim 15.

Regarding claim 20, Eiriksson and Connery disclose the network interface device of claim 1, wherein:
	the at least one control circuit of the network interface device is configured to transmit a plurality of messages via the transport stream over time (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets); and
 the at least one control circuit of network interface device is configured to generate each of the plurality of messages by, for each first message, combining first payload data for the first message with first state information for the transport stream, received from the host device, for the transport stream (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets),
wherein the first state information for the transport stream for each first message includes one or more first values that are specific to the first message for the one or more transport stream parameters that vary between messages for the transport stream (Eiriksson Col. 2, lines 27-50, also discloses that even though a network interface device is operating a connection (e.g., handling the endpoint protocol processing with respect to that connection), the host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) possesses most or all of the information that a different network interface device would need to operate that connection. The possession of such information may be, for example, TCP/IP, the information may be a seq_no variable (one or more values that are specific to the message) that denotes the sequence number in the TCP header and therefore corresponds more closely to a TCB state variable (one or more transport stream parameters that vary between messages for the transport stream) that is referred to usually as snd_una to signify a send sequence number that is unacknowledged). Furthermore, the information may be an rcv_nxt variable that signifies the next sequence number expected from the peer (one or more transport stream parameters that vary between messages for the transport stream). As another example, the information may be a correspondence between an internal identification of a connection and an external identification such as a "tuple" (which may be used to uniquely signify a packet as belonging to a particular connection).
The motivation to combine is similar to that of claim 1. 

Regarding claim 21, Eiriksson and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface deceive is configured to generate a second message for transmission via the transport stream by combining second payload data with second state information transport stream for the transport stream received from the host device (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Col. 5, line 65 – col. 6, line 4, The path from the host bus interface 20 to the RAM 21 includes appropriate buffering 25 and a DMA engine 26 in order to offload processing from the host system for transferring data packets into the RAM 21. Also, the data path from the RAM 21 to the MAC unit 22 includes appropriate data path and buffering logic 26 to support efficient transmission and reception of packets),
wherein the second state information transport stream received from the host device includes one or more second values that are specific to the second message for the one or more transport stream parameters that vary between messages for the transport stream (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets).
The motivation to combine is similar to that of claim 1.

Regarding claim 24, Eiriksson and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface deceive comprises a message engine to generate the message for transmission over the network (Connery, col. 2, lines 14-32, the size of the segment sent by the TCP protocol down to the IP layer must match one-to-one with the packets transmitted by the IP layer to the network (ignoring IP fragmentation). These packet structures are constrained to the maximum packet size for the media, for example 1514 bytes for Ethernet. This packet size structure propagates up the TCP/IP protocol stack),).
The motivation to combine is similar to that of claim 1.

Regarding claim 25, Eiriksson and Connery disclose the network interface device of claim 1, wherein:
the state information for transport stream comprises one or more Transmission Control Protocol (TCP) message headers (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of fig. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201)) and
the at least one control circuit of the network interface device is configured to generate the message by generating a TCP segment from the TCP message headers and the at least part of payload data (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of fig. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201)).).
The motivation to combine is similar to that of claim 1. 

Regarding claim 26, Eiriksson and Connery disclose the network interface device of claim 1, wherein:
the transport stream supports transmission of one or more messages according to a transport-layer network protocol (Eiriksson Col. 6 lines 56-66, communication between the local NIC 310 and the local host 312 may be via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages);
the state information for the transport stream comprises one or more message headers in accordance with the transport-layer network protocol (Eiriksson Col. 6 lines 56-66, communication between the local NIC 310 and the local host 312 may be via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages); and
the at least one control circuit of the network device is configured to generate the message in accordance with the transport-layer network protocol by combining the transport stream information with the at least part of payload data (Connery, col. 13, lines 24-36, fig. 5 shows the basic processing which results in offloading of the segmentation of a large datagram into a plurality of packets based on the TCP/IP header template and the large datagram of fig. 4. The process begins when the network interface driver receives a send request from the driver (step 200). The network interface determines whether the segmentation command is included with the request (step 201)).      
The motivation to combine is similar to that of claim 1. 

Regarding claim 27, Eiriksson and Connery disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is further configured to, following transmission of the message via the network by the network interface device, transmit a copy of the message to the host device (Eiriksson, Col. 4, lines 52-61, also disclose connection state determined based on connection establishment and teardown related CPL messages provided by the first NIC 204 to the host and messages sent to the first NIC 204 by the host (such as CPL_ACT_ESTABLISH, CPL_PASS_ESTABLISH, CPL_PEER_CLOSE, CPL_CLOSE_CON_REQ, CPL_CLOSE_CON_RPL).See rejection of claim 1 for motivation to combine).
The motivation to combine is similar to that of claim 1. 

Regarding claim 28, Eiriksson and Connery disclose the network interface device of claim 1, wherein the network interface device is a network interface card (NIC) (Eiriksson Col. 6 lines 56-66, disclose communication between the local NIC 310 and the local host 312 via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages).
The motivation to combine is similar to that of claim 1. 

Regarding claim 29, Eiriksson and Connery disclose the network interface device of claim 1, further comprising:
a first interface to exchange data between the network interface device and a communications bus internal to the host device (Eiriksson Col. 11, lines 56-65, discloses FIG. 7, at step 702, the first NIC 104 interoperates with the peer 105, including establishing a connection/communication bus (such as a transport layer connection, which may include a TCP connection) with the peer 105); and
a second interface to exchange data between the network interface device and the network (Eiriksson Col. 11, lines 56-65, discloses at step 704, during operation of the connection, which may include during the establishment phase, the first NIC 104 provides information to the host 102 regarding the ongoing connection).
The motivation to combine is similar to that of claim 1. 

Regarding claim 31, the claim is rejected with the same rational as claim 1.

Regarding claim 32, the claim is rejected with the same rational as claim 1.

Regarding claim 33, the claim is rejected with the same rational as claim 1.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Connery et al. (US 5,937,169), further in view of Cardona et al. (US 2007/0025395 A1).

Regarding claim 18, Eiriksson and Connery disclose the network interface device of claim 1, wherein: the at least one control circuit of the network interface deceive is configured to generate one or more messages, including the message including the payload data, according to the amount of payload data (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets).
Eiriksson and Connery did not explicitly disclose the state information for the transport stream includes a value representing an amount of payload data that the network interface device is permitted to transmit via the transport stream
Cardona disclose the state information for the transport stream includes a value representing an amount of payload data that the network interface device is permitted to transmit via the transport stream (Cardona [0056] when the network interface card has TCP segmentation offloading enabled (step 502). The TCP stack determines whether the segment size is larger than the maximum segment size (step 504). The maximum segment size is a TCP standard used to determine the largest quantity of data that can be transmitted at one time. The maximum segment size is typically the maximum transmission unit size minus the TCP/IP/Ethernet headers. The TCP stack always decides what the negotiable maximum segment size is for transmission based on the type of network interface. If a segment greater than the maximum segment size or packet greater than the maximum transmission unit is passed to the network interface card it must be "resegmented" of "fragmented" by dividing it into smaller segments or packets in order to fit the standard format of the transmission protocol).
One of ordinary skill would have been motivated to combine the teachings of Eiriksson, Connery and Cardona because these teachings are from the same field of endeavor with respect to the offloading of TCP segmentation to a network adapter. 
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Cardona into the teachings of Eiriksson and Connery. The motivation would have been to provide dynamic segmentation based on processor load using various steps, Cardona [Abstract].

Regarding claim 19, Eiriksson, Connery and Cardona disclose the network interface device of claim 18, wherein the at least one control circuit of the network interface deceive is configured to receive the amount of payload data as a number of messages for transmission via the transport stream and/or as an amount of data for transmission via the transport stream (Connery, Col. 3, lines 13-30, the step of generating in the network interface a plurality of packets includes setting the IP total length fields in the plurality of packets based on the size or sizes of the respective segments of the data payload included in the plurality of packets. In generating the plurality of packets, TCP sequence numbers are provided in each packet based on the initial TCP sequence number and the size or sizes of the respective segments of the data payload. Thus, the message is a combination of the generated payload and the TCP sequence/state information provided in the packets).
The motivation to combine is similar to that of claim 18.

Claim(s) 10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Connery et al. (US 5,937,169)further in view of Maynard (US 2014/0279342 A1).

Regarding claim 10, Eiriksson and Connery disclose the network interface device of claim 9, Eiriksson, and Connery did not explicitly disclose wherein the at least one control circuit of the network interface device is configured to receive the payload data as part of receiving a configuration for a financial trading application to be executed by the at least one control circuit to generate financial trading messages.
Maynard discloses wherein the at least one control circuit of the network interface device is configured to receive the payload data as part of receiving a configuration for a financial trading application to be executed by the at least one control circuit to generate financial trading messages (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type).
Eiriksson, Connery and Maynard are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Maynard into the teachings of Eiriksson, and Connery as doing such would enable determining the state of an underlying market using an integrated circuit component, Maynard, [0029]. 

Regarding claim 22, Eiriksson and Connery disclose the network interface device of claim 1, but did not explicitly disclose wherein the at least one control circuit of the network interface device comprises an FPGA to generate the message for transmission over the network.
Maynard discloses wherein the at least one control circuit comprises an FPGA to generate the message for transmission over the network (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type).
Eiriksson, Connery and Maynard are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Maynard into the teachings of Eiriksson and Connery as doing such would enable determining the state of an underlying market using an integrated circuit component, Maynard, [0029]. 


Regarding claim 23, Eiriksson, Connery and Maynard disclose the network interface device of claim 22, wherein:
the FPGA is configured to execute a financial trading application to generate financial trading messages (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type); and
the payload data comprises at least a portion of a financial trading message generated by the financial trading application executing on the FPGA (Maynard, [0071] discloses a FPGA system, the matcher server 225 only needs to update the FPGA 305 if an order changes the contents of the orderbook. Many order messages sent to options exchanges are Immediate or Cancel Order ("IOC") orders-- to buy or sell a financial instrument that are canceled if not immediately filled--sent from high frequency traders that do not change the orderbook if they do not trade, and do not require that the matcher server 225 update the FPGA 305. The number of orders is insignificant compared to the number of quotes. Only a small number of orders will result in updates being sent to the FPGA so the updating of this information is not a significant overhead for the FPGA or the server).
The motivation to combine is similar to that of claim 22.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Eiriksson et al. (US 8346919 B1), in view of Connery et al. (US 7,835,380 B1),  further in view of Boucher et al. (US 6,591,302 B2).

Regarding claim 17, Eiriksson and Connery disclose the network interface device of claim 1, but did not explicitly disclose wherein the state information for the transport stream includes a template data packet received from the host device, and wherein combining the payload data with the state information for transport stream comprises combining the payload data with the template data packet received from the host device, the template data packet comprising one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters.
Boucher discloses wherein the state information for the transport stream includes a template data packet received from the host device, and wherein combining the payload data with the state information for transport stream comprises combining the payload data with the template data packet received from the host device (Boucher, [Abstract] discloses a host retaining a fallback slow-path processing capability. In one embodiment, generation of a response to a TCP/IP packet received onto the network interface device is accelerated by determining the TCP and IP source and destination information from the incoming packet, retrieving an appropriate template header, using a finite state machine to fill in the TCP and IP fields in the template header without sequential TCP and IP protocol processing, combining the filled-in template header with a data payload to form a packet, and then outputting the packet from the network interface device by pushing a pointer to the packet onto a transmit queue. A transmit sequencer retrieves the pointer from the transmit queue and causes the corresponding packet to be output from the network interface device), 
the template data packet comprising one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters (Boucher, [Abstract] The host retains a fallback slow-path processing capability. In one embodiment, generation of a response to a TCP/IP packet received onto the network interface device is accelerated by determining the TCP and IP source and destination information from the incoming packet, retrieving an appropriate template header, using a finite state machine to fill in the TCP and IP fields in the template header without sequential TCP and IP protocol processing, combining the filled-in template header with a data payload to form a packet, and then outputting the packet from the network interface device by pushing a pointer to the packet onto a transmit queue. A transmit sequencer retrieves the pointer from the transmit queue and causes the corresponding packet to be output from the network interface device).
Eiriksson, Connery and Boucher are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Boucher into the teachings of Eiriksson and Connery as doing such would enable the use of buffer descriptors to retrieve packets that are stored in a buffer, Boucher, Col. 5, lines 52-64.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Connery et al. (US 7,835,380 B1), further view of Michels et al. (US 2015/0049763 A1). 

Regarding claim 30, Eiriksson and Connery disclose the network interface device of claim 1, Eiriksson and Connery did not explicitly disclose wherein the network interface device is a component of the host device and the at least one control circuit of the network interface device generates the message for transmission on behalf of the host device,  
Michels discloses wherein the network interface device is a component of the host device (Michels [0013], the application delivery controller device 110 includes the NIC 200, host system I/O interface(s) 202, host system processors 210, and host system memory 218, which are coupled together by bus 208) and  
the at least one control circuit of the network interface device generates the message for transmission on behalf of the host device (Michels, [0002, 0017-0023] NICs generally handle data sent to or from a network device, generating processor interrupts as data is received or needs to be transmitted).
Eiriksson, Connery and Michels are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies to utilize the teachings of Michels for Network interface device and application comprising a field programmable gate arrays. The teachings of Michels, when implemented in the Eiriksson and Connery system, will allow one of ordinary skill in the art to establish TCP stream for termination at the device application, pass sufficient state to the network interface device so as to permit the network interface device to perform transport processing of the TCP stream and network interface device perform transport processing of a TCP stream on behalf of the device application. One of ordinary skill in the art would be motivated to utilize the teachings of Michels in the Eiriksson, and Connery system in order to maximize throughput or low latency periods for the data for the appropriate application, Michels, [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451